Mr. Presiding Justice Brown delivered the opinion of the court. This is an appeal connected with the same general litigation as those previously decided in this court with the same entitlement—Czarra v. Czarra, 124 Ill. App. 622, and Czarra v. Czarra, ante, p. 430. In this case the appeal is from an order of the chancellor in the Superior Court requiring the appellant to pay-fifty dollars to the appellee for solicitor’s fees to enable her to defend in this court the appeal No. 12,324,. 124 Ill. App. 622, in which we have since affirmed the judgment. It is objected to this allowance, as it was to that which came under our notice in Czarra v. Czarra, ante, p. 430, first, that it is only during the existence of the marriage relation that the common law or the statute authorizes such an allowance; and, second, that such an allowance should not be made without a showing of the wife’s inability, as was the case in this order, which recites that it was made without the hearing of testimony on the motion for it. Our decision in this cause must be governed by that in Czarra v. Czarra, ante, p. 430, filed contemporaneously herewith. We regard this allowance as justifiable under the statutory power of the court, for the reasons therein stated—if indeed it does not come more precisely under the terms of the Act of 1874, in that the words “appeal and writ of error” may be held to mean such an appeal or writ of error from any decree of divorce or decree in a matter ancillary thereto. The judgment of the Superior Court is affirmed. Affirmed. ■